Citation Nr: 1525872	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  11-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability (claimed as separate right and left knee disabilities). 

2.  Entitlement to service connection for a traumatic brain injury (TBI). 

3.  Entitlement to service connection for tension headaches, to include secondary to service-connected post-traumatic stress disorder (PTSD) (claimed as migraines).  

4.  Entitlement to service connection for insomnia, to include secondary to service-connected PTSD. 

5.  Entitlement to service connection for a back disability. 

6.  Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to May 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program. 

The Veteran testified at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The issue of a bilateral knee disability is characterized as two separate issues within VA's claims adjudication system.  However, since the same knee disability affects both knees, the Board combined these issues as one disability.  

Since the last supplemental statement of the case, the Board has received a number of relevant documents.  However, at the March 2015 hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of this evidence on the record.  

The issue of service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT


1.  The Veteran has not been clinically diagnosed with a TBI.  

2.  The Veteran's tension headaches are etiologically related to his service-connected GERD. 

3.  The Veteran's insomnia is etiologically related to service.  

4.  The Veteran has submitted competent lay evidence of experiencing back pain during service, and degenerative disc disease was found a few months after his discharge.

5.  The Veteran does not have hypertension as defined by VA for compensation purposes. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a TBI have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for tension headaches have been met. 
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



3. The criteria for service connection for insomnia have been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for lumbar spine degenerative disc disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting from injury suffered or disease contracted in line of duty in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including arthritis and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be shown on a secondary basis.  Service connection may be established if the evidence of record shows that a non-service connected disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The evidence must demonstrate an etiological relationship between the service-connected disability or disabilities said to be proximately due to the service-connected disability or disabilities. Buckley v. West, 12 Vet. App. 76, 84 (1998).  


A.   TBI

The Veteran claims that during his time in Iraq and Afghanistan, he developed a traumatic brain injury (TBI) as a result of multiple motor vehicle accidents and exposure to improvised explosive device (IED) explosions.  Specifically, he asserts that in February 2007, he was knocked out from an IED blast.  He reports being injured when a grader flipped over in 2008 and 2009.  When the grader flipped over, he reports landing on the right side of his body with a five to six second loss of consciousness.  The Veteran reported having difficulty concentrating on tasks and mild memory loss.  The Board finds the Veteran's statements credible as to his experiences in service because they are consistent with experiences within a combat environment.  

Even though the Board finds the Veteran is competent to report what happened to him in service, he is not competent to diagnose himself with a TBI. TBI is a complex medical condition requiring medical expertise, which the Veteran lacks.  For this knowledge, the Board turned to the Veteran's treatment record. 

In November 2010, an evaluating professional indicated a possible TBI based on the Veteran's answers on a post-deployment health assessment questionnaire.  The Veteran reported being in a vehicular accident with a loss of consciousness, and feeling dazed. He reported having a concussion, and did not remember the event.  He also reported ringing in his ears and irritability.   

Despite the Veteran's reports suggesting a TBI, an October 2010 VA TBI examiner found no objective evidence of a TBI.  The rationale provided by the examiner was that the Veteran's memory loss had started recently, and may have been a component of his psychological status, and that his headaches were improving, and were not caused by a concussion. 

The Board reviewed the remaining medical evidence including updated treatment records from Bay Pines and Ft. Myers VA Medical Centers.  The Board found no diagnosis or treatment for a TBI aside from the Veteran's statements.  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board must deny the service connection claim for a TBI on this basis.  


B.  Tension Headaches

The Board finds the Veteran's tension headaches, originally claimed as migraines, are related to his service connected GERD.  The RO granted the Veteran service connection for GERD with a 10 percent rating effective May 8, 2010.  

The Veteran has tension headaches weekly lasting hours at a time, as noted throughout the VA treatment record including an October 2010 TBI examination report.  As a result, he reports losses in concentration and limited activity.  The Veteran claims these headaches are related to service. 

In service, the Veteran complained of headaches.  In August 2005 pre-enlistment examination, the Veteran had no prior head injury or chronic headache condition;   he was in good health.  During a May 2009 periodic health assessment, the Veteran reported having headaches when going to sleep four times per week.  At the April 2010 separation examination, the Veteran reported having frequent or severe headaches on his self-assessment.  At the time of the self-assessment, the Veteran reported the headaches as linked to his GERD medication.  At an April 2010 routine appointment in service, the Veteran was prescribed clarithromycin to manage GERD; a common side effect of that medication is headaches.  CLARITHROMYCIN, SIDE EFFECTS, DRUGS.COM, http:// www.drugs.com/clarithromycin.html (last visited June 3, 2015).  

The October 2010 general examination shows improvement in the headaches since the Veteran's complaints in service.  The headaches used to occur daily, but now only three to four days per week.  This change is consistent with a change in medications used to treat GERD, as reflected by the current treatment record.  The Veteran now takes omeprazole and simethicone.  Since the Veteran has been service-connected for GERD, and the headaches have a relationship to the Veteran's GERD medication, the Board finds service connection warranted as related to a service connected disability.   


C.  Insomnia

The Board finds the Veteran's insomnia related to his service.   In July 2010, a VA examiner diagnosed the Veteran with insomnia.  The Veteran asserts the insomnia began in service during his first tour to Iraq in 2007.  He reports being given injections while in service to help him sleep.  Despite the absence of medical evidence of these injections, the Board finds the Veteran's statements credible since he told this information to an examiner within two months of leaving service.  

The July 2010 examiner also found the Veteran's lay statements credible.  The examiner opined that the Veteran's insomnia is "as least as likely as not caused by or a result of military service."  The rationale provided is that the Veteran did not have insomnia prior to entering service.  Even though there was no evidence of insomnia treatment in service, the Veteran reported his in-service insomnia to a VA treating source in June 2010, as discussed earlier.   

In addition to this positive nexus statement, there are also positive statements linking the insomnia to service-connected PTSD.  In a September 2010 VAMC, Collier County CPOC health professional noted that the sleep disturbance may be related to PTSD.  In September 2011, the RO granted the Veteran service connection for PTSD with a 30 percent rating effective January 28, 2011.

Based on the evidence of record, the Veteran's claim for service connection on either a direct or secondary basis prevails.  


D.  Hypertension 

The Veteran asserts that he is entitled to service connection for hypertension since he had elevated blood pressure levels in service, at discharge and was formally diagnosed with hypertension by VA.   

For VA compensation purposes, hypertension is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90. A valid hypertension diagnosis must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

During service, the Veteran was not diagnosed with hypertension and did not have blood pressure levels consistent with such a disability.  At his August 2005 pre-enlistment examination, the Veteran's blood pressure was within normal limits at 125/73 mmHg.  Subsequent examinations, including the separation examination revealed blood pressure levels, at times elevated, but still within normal limits.  An August 2006 annual preventative health assessment revealed an elevated blood pressure level of 140/80 mmHg.  However, when the examination was repeated, the Veteran's blood pressure lowered to 133/77 mmHg.  In March 2008, the next annual health assessment of record, revealed a blood pressure level of 134/69 mmHg.  The Veteran's blood pressure remained normal at a sick call visit attended six months later in December 2008 with a blood pressure level of 136/79 mmHg.  Examinations conducted in March 2009, November 2009, and in April 2010 (separation) were normal with blood pressure levels of 118/82, 132/80, and 126/89, respectively.  On the Veteran's self-reported medical history upon separation, he reported that he did not have high blood pressure.    

Post-service, the Veteran's blood pressure levels were elevated, but continued to be within the normal range.  The Veteran's blood pressure levels were either 140/90 mmHg or lower with only two exceptions seen over the course of the past five years. In June 2010, July 2010, August 2010, September 2010, and October 2010 routine visits at his local VAMC, the Veteran had blood pressure readings of 140/81, 132/79, 126/79, and 133/79, respectively. 

During the October 2010 VA general examination, the Veteran had normal blood pressure levels.  Three readings taken during the examinations revealed blood pressure readings of 132/93 mmHg, 120/90 mmHg, and 120/90 mmHg.  The examiner specifically stated no hypertension was found.  

The first evidence of hypertension is seen in April 2011 with a blood pressure reading of 162/103 mmHg.  However, despite periodic spikes in the Veteran's blood pressure levels, his blood pressure readings have remained consistently normal, as evidenced by readings taken at the Bay Pines VA Medical Center.   The Veteran had blood pressure readings of 134/92 mmHg in May 2011, 121/81 mmHg in June 2011, 126/84 mmHg in July 2011, 125/68 mmHg and 130/86 mmHg in August 2011, 140/82 mmHg in June 2013, 120/78 mmHg in July 2013, 118/80 mmHg and 124/78 mmHg in August 2013, 122/69 mmHg, 131/76 mmHg, and 124/72 mmHg, 134/91 mmHg, 130/75 mmHg, 132/81 mmHg, and 124/71 mmHg in September 2013, 148/97 mmHg, and 134/85 mmHg in November 2013, 132/82 mmHg in December 2013.  The most recent blood pressure reading taken in February 2015 was 127/74 mmHg.  

Furthermore, even though the Veteran's blood pressure periodically spikes, he has not actually been diagnosed with hypertension.  He testified about his heart murmur and other cardiovascular concerns, and those are verified by his VA medical records, but the VA records do not show diagnosis of hypertension.  Also, he has not required treatment to manage his blood pressure.   

In conclusion, despite acute periods of elevated blood pressure levels, the Veteran's blood pressure readings during service and after discharge do not meet the criteria for hypertension compensable as a disability for VA.   Accordingly, the claim is denied. 


E. Back Condition

The Veteran testified that he experienced back pain during service while training for combat conditions and during physical activities such as long marches.  His testimony is consistent with the circumstances of his service, and credible.  He also testified as to why he did not seek treatment during service, and his testimony on this point was also credible.  It is important to note that he filed his claim prior to his discharge from service, which supports his contention that he experienced back pain during service.

VA examinations were done less than six months after his separation from service, and diagnoses included degenerative disc disease of the lumbar spine.  Disc disease is not a presumptive condition, but the rationale behind arthritis being presumptively associated with service is that when a degenerative condition is shown so close to separation from service, it can be presumed that it began during service.  The Board finds that argument convincing here, with respect to degenerative disc disease shown less than six months after the Veteran completed four and a half years of active service, including strenuous combat conditions in Afghanistan.  Therefore, service connection is granted.


II.  VA's Duties to Notify and Assist

The Veteran filed his claim as part of the Benefits Delivery at Discharge Program (BDD).  At the time of application, the Veteran was advised as to how to substantiate his claims for service connection, his and VA's respective duties in developing the claim, and as to the disability rating and effective date.  The Veteran acknowledged understanding in a March 2010 response.  The Board concludes that VA satisfied its notice requirement to the Veteran.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations related to the claimed disabilities in July 2010, October 2010, and April 2011.  The Board finds these examinations adequate as to all issues except for the back and knee disabilities, which have been remanded.  Generally, the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of diagnosis and relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

In March 2015, the Veteran testified at a hearing before the Board.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative.  Both the representative and the VLJ asked relevant questions concerning the Veteran's claimed service-connected disabilities and their impact on the Veteran's life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a traumatic brain injury (TBI) is denied. 

Service connection for tension headaches is granted. 

Service connection for insomnia is granted. 

Service connection for lumbar spine degenerative disc disease is granted.

Service connection for hypertension is denied. 


REMAND

The Board finds a remand of the service connection claim for a bilateral knee disability necessary for an addendum opinion.  There is conflicting information of record that needs resolution.  The Veteran has been diagnosed with patellofemoral pain syndrome with instability and degenerative joint disease of the knees bilaterally.  Initial diagnosis and treatment occurred in 2012, which is outside the presumptive period.  During the presumptive period, examinations and diagnostic scans of the knees were normal except for the Veteran's complaints of pain.  In light of the Veteran's activities in service, his complaints of knee pain in under a year after discharge, and a current diagnosis, a medical opinion is needed to determine the etiology of the bilateral knee condition. 

Accordingly, the case is REMANDED for the following action:

Obtain an addendum opinion regarding relationship between the current bilateral knee disabilities and active service.  

The examiner(s) should answer the following question: 

Is it at least as likely as not that the Veteran's current bilateral knee disability is related to his active service?   The examiner should consider the Veteran's competent and credible lay statements as to knee pain in addition to the service treatment records in formulating an opinion.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


